Citation Nr: 0519927	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  94-21 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-
connected cluster headaches.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty from November 1961 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran disagreed and perfected this 
appeal.  

In July 2000, the Board granted service connection for 
cluster headaches, and remanded the TDIU claim for additional 
evidentiary development.  The RO effectuated the grant of 
service connection by a June 2001 rating decision and 
assigned the cluster headaches a 10 percent rating.  The 
veteran disagreed with the evaluation assigned and perfected 
an appeal.  

In May 2002, the Board remanded for additional evidentiary 
development the issues then in appellate status, including 
the rating of cluster headaches and the TDIU claim.  It also 
noted that the veteran had disagreed with a June 2001 rating 
decision that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for degenerative joint disease of the 
lumbar spine.  The Board remanded that claim to the RO for 
issuance of a statement of the case.  The RO did so and the 
veteran perfected an appeal.  

In June 2003, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  In 
a January 2004 decision, the Board reopened the previously 
denied claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine and remanded 
that claim, and the claims for an increased rating of cluster 
headaches and TDIU, for additional evidentiary development.  
By an April 2005 rating decision, the RO granted service 
connection for a low back condition rated on the basis of 
degenerative arthritis, a complete grant of the benefit 
sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction 
over an issue where a rating decision constituted a full 
award of the benefit sought on appeal).  Thus, the issues for 
appellate review are as stated on the title page of this 
remand.  


FINDINGS OF FACT

1.  The veteran's cluster headaches are manifested by 
headaches and the need for medication; they are not shown to 
be productive of migraines manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over several months.

2.  The veteran's service-connected disabilities do not 
preclude him from following a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
cluster headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 
Diagnostic Code 8100 (2004).  

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.16 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Evaluation of Cluster Headaches

The veteran's cluster-headache disability is currently 
assigned a 10 percent evaluation.  The veteran contends that 
his cluster headaches are more severe than the current rating 
indicates.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Accordingly, the issue is whether a rating in 
excess of 10 percent for cluster headaches is warranted for 
any period from June 2, 1992 to the present.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pursuant to Diagnostic Code (DC) 8100, a 10 percent 
disability rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over last several months.  A 30 percent evaluation is 
warranted for migraines manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over several months.  38 C.F.R. § 4.124a.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The service medical records show that he received a number of 
treatments for complaints of headaches, but that neurological 
examinations were unremarkable, and that examiners were 
unable to find a cause for the headaches.  As of June 1964, 
examiners suspected that there was a psychiatric element to 
the veteran's headaches.  He was referred for hospitalization 
in August 1965 with a long history of headaches and impulsive 
behavior.  He was determined to have a passive-aggressive 
personality disorder, for which his discharge was 
recommended.  A September 1965 neurology consultation report 
described his headaches as tension headaches.  As for the 
post-service medical evidence, it shows that the veteran was 
treated for complaints of headaches on a number of occasions, 
and that examiners described them as cluster headaches.  See 
e.g., February 1988 VA hospital report; July 1991 reports 
from Roger K. Cady, M.D.  

The veteran filed his claim on June 2, 1992.  Evidence dated 
since that time includes VA and non-VA reports, dated between 
1992 and 2002.  This evidence includes a February 1993 VA 
neurological report which shows that a history of cluster 
headaches was noted of eight weeks to three months in 
duration, followed by a period of eight months to one year 
without headaches.  The report further notes headaches of two 
to six hours in duration, with headaches usually occurring 
every one to two days.  An examination was unremarkable.  The 
impression was severe cluster headaches.  

A VA hospital report, dated in February 1995, shows that the 
veteran underwent detoxification treatment, and that his drug 
of choice was alcohol, although he also reported using 
marijuana and cocaine.  His complaints included cluster 
headaches.  VA progress notes, dated between 1995 and 1996, 
show treatment for headaches in the latter part of 1995.  

A November 1996 VA examination report shows that the veteran 
reported having headache clusters lasting three to five 
months about once a year, most recently in November 1995.  
The headaches were described as lasting 45 to 60 minutes, 
several times a day.  The veteran reported that his knee jerk 
reflex had been absent since he sustained a gunshot wound to 
his left thigh several years before.  An examination was 
unremarkable.  The impression was "episodic cluster 
headaches which by history have been present for the past 33 
years.  Neurological examination is normal at this time with 
the exception of absence of the left knee jerk which is 
explained above."  

A June 1997 VA progress note shows that the veteran reported 
that he had not had a severe headache since November 1995, 
and that he used Imitrex shots when he felt tingling which 
heralded cluster headaches in the past.  The impression was 
that the veteran's cluster headaches are "well-controlled."

An April 1997 VA examination report shows that the examiner 
noted that although the veteran reported having clusters of 
headaches on an annual basis, there was no record of 
treatment for headaches since 1995.  The impression was 
history consistent with cluster headache involving the right 
side of the head.  The examiner noted that the veteran's 
self-reported history was "somewhat questionable."

A March 2001 VA examination report notes that the veteran 
complained of cluster headaches for about three months each 
year, usually in the winter months, during which time he had 
a daily headache lasting 30-45 minutes which he claimed was 
prostrating.  The diagnosis was episodic cluster headaches, 
and noted that a neurological examination was within normal 
limits except for the absence of left knee jerk.  

A January 2002 VA progress note shows that the veteran 
reported that his headaches were "much improved relative to 
the past," and that he now took an Imitrex shot when he felt 
a tingling feeling, which happened three to four times per 
year.  The assessment was cluster headaches, well-controlled 
with Imitrex.  

A March 2004 VA examination report notes that the veteran 
reported that he had not had a "full-blown headache" since 
1996.  The relevant impression was "history consistent with 
cluster headaches although these have been fairly inactive 
since 1996."

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the veteran's cluster headaches.  The evidence shows that the 
veteran has been diagnosed with cluster headaches by 
physicians, and that he has received treatment for cluster 
headaches, to include the use of Imitrex.  However, he does 
not appear to have received treatment for headaches, (other 
than examinations and appointments for medication) other than 
for part of 1995,duringt which time he is not shown to have 
had prostrating attacks.  Since that time, his headaches have 
been described as "well-controlled."  See VA progress 
notes, dated in June 1997 and January 2002.  In this regard, 
he has stated that he has not had a serious headache since 
1996.  See transcript of hearing, held in June 2003; March 
2004 VA examination report.  In summary, there is 
insufficient objective evidence to show that the veteran has 
migraines manifested by characteristic prostrating attacks 
occurring on an average of once a month over several months.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  TDIU

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected disabilities.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. 
§ 4.16(a).  

A review of the most recent rating decision (in April 2005) 
shows that service connection is currently in effect for the 
following conditions: hypertensive vascular disease, 
evaluated as 20 percent disabling; a low back condition, 
evaluated as 20 percent disabling' maxillary sinusitis, 
postoperative, evaluated as 10 percent disabling; cluster 
headaches, which the Board has determined is 10 percent 
disabling in Part I, and clavi, small toe, bilateral, 
evaluated as 0 percent disabling.  The veteran's combined 
evaluation is 50 percent.  Given the foregoing, the veteran 
does not meet the minimum schedular requirements for a TDIU.  
38 C.F.R. § 4.16(a).  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with 
an inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). Thus, 
whether or not the percentage requirements of 38 C.F.R. § 
4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation.  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

With regard to the veteran's education and employment 
history, in the veteran's TDIU application, received in 
December 1996, he reported that he had over two years of 
college, and that he had worked between 1981 and 1991 as a 
janitor, cook, and manager/cook.  He reported that he had not 
worked since 1991.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board initially notes that the veteran has a number of 
conditions for which service connection is not currently in 
effect.  In this regard, he is shown to have a chronic 
acquired psychiatric disorder, a personality disorder, a 
hiatal hernia, duodenitis, residuals of a gunshot wound to 
the lumbar spine, and knee, elbow, cervical spine, feet and 
shoulder disorders.  See e.g., April 2005 rating decision.  
The Board further notes that he has recently received 
treatment for hearing loss (fitted with hearing aids), and 
psychiatric symptoms (to include cocaine abuse).  See e.g. 
June 2002 VA progress notes; November 2002 MHC (mental health 
clinic) diagnostic assessment.  The disabling effects of 
these conditions cannot be considered in determining whether 
the veteran is entitled to a TDIU rating.  

The disabling manifestations of the veteran's service- 
connected cluster headaches were discussed above.  

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disabilities.  When 
considering whether a TDIU rating is warranted under 
38 C.F.R. § 4.16(b), the evidence does not show that -- even 
when considering the limitations and exacerbations due to the 
veteran's service-connected disabilities -- some factor 
exists that takes this veteran's case outside the realm of 
the usual so as to render impracticable his schedular 
ratings.  In this case, the Board first notes that the 
schedular rating criteria are not inadequate to rate any of 
the veteran's disabilities, as they all provide for ratings 
in excess of that which he is currently receiving.  

The Board finds that the evidence is insufficient to show 
that there is some factor which places the claimant in a 
different position than other veterans with the same 
disability ratings.  In this case, the claims files include a 
great deal of medical reports that show treatment for a 
number of conditions, but this evidence contains virtually 
nothing relevant as to the veteran's ability to work.  In 
summary the evidence is insufficient to show that the 
criteria have been met for TDIU on an extraschedular basis.  
The Board therefore concludes that the preponderance of the 
evidence is against the claim that the veteran is currently 
precluded from engaging in substantial gainful employment by 
reason of his service-connected disabilities.  Entitlement to 
TDIU is thus not established.  

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service- 
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  VCAA

VA has statutory and regulatory obligations to notify the 
veteran of information and evidence necessary to substantiate 
the claims and to assist in obtaining such information and 
evidence.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in January 
2004, June 2004, and June 2005 (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to reopen his claims.  In 
addition, by virtue of the rating decision on appeal, and the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs) he was provided with specific information 
as to why these particular claims were being denied, and of 
the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all evidence 
that he desired VA to attempt to obtain.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a April 2005 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations covering the claimed disability.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



ORDER

An initial rating in excess of 10 percent for cluster 
headaches is denied.  

TDIU is denied.  



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


